Citation Nr: 1413383	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-38 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to December 1984.
  
This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 10 percent disability rating, effective April 28, 2006.

In May 2013, the Board denied an appeal for a higher initial rating for degenerative arthritis of the lumbar spine and referred the issue of entitlement to a TDIU to the agency of original jurisdiction (AOJ) for adjudication.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In September 2013, the Court modified the Board's May 2013 decision, in part, and remanded the case for readjudication in compliance with directives specified in a September 2013 Joint Motion filed by counsel for the Veteran and VA.  The Joint Motion specified that the parties only sought remand with respect to that portion of the Board's decision that referred the issue of entitlement to a TDIU to the AOJ.  Thus, the Court modified the Board's decision to reflect that the issue of entitlement to a TDIU is remanded to the AOJ for adjudication, rather than referred.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the evidence reflects that the Veteran has been retired throughout the entire claim period and he has reported that he retired early and has been unable to work due to his service-connected disabilities (including low back, neck, and shoulder disabilities).  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there is some evidence of record to this effect, no specific opinion has been provided as to whether the Veteran's service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him. 

Moreover, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran has not been provided with a notice letter regarding his claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for a TDIU.  A copy of this letter must be included in the claims file.

2.  After the Veteran has been given an adequate opportunity to submit any additional evidence pertaining to his claim for a TDIU, schedule him for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him. All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative joint disease of the right shoulder, degenerative arthritis of the lumbar spine, C5-6 disc degeneration, and chronic otitis externa) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given.

3.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities, the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

